 

Case 2:20-cr-20604-PDB-RSW ECF No. 16, PagelD.26 Filed 12/16/20 Page 1of5

S

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOURTHERN DIVISION

Case:2:20-cr-20604

UNITED STATES OF AMERICA, Judge: Borman, Paul D.
MJ: Whalen, R. Steven

Filed: 12-16-2020 At 10:25 AM

Plaintiff, INDI USA V. MOSLEY ET AL (DA)
v. | VIO: 21 U.S.C. §§ 841(a)(1),
(b)(1)(B)
D-1 Jacob Segura MOSLEY, 21 U.S.C. § 846

D-2 Bethani Raelynn WINTERS,

 

Defendants.
/
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

21 U.S.C. §§ 841(a)(1), (b)(1)(B) — Possession with intent to distribute
cocaine base

D-1 Jacob Segura MOSLEY
D-2 Bethani Raelynn WINTERS

On or about November 24, 2020, in the Eastern District of Michigan, the
defendants, Jacob Segura MOSLEY and Bethani Raelynn WINTERS, did
knowingly and intentionally possess with intent to distribute 28 grams or more of a

mixture and substance containing a detectable amount of cocaine base, a Schedule

II controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B).
 

 

Case 2:20-cr-20604-PDB-RSW ECF No. 16, PagelD.27 Filed 12/16/20 Page 2 of 5

Before defendant Jacob Segura MOSLEY committed the offense charged in
this count, MOSLEY had a final conviction for a serious violent felony, namely, a
conviction under Mich. Comp. Laws § 750.529 (armed robbery) punishable by a
maximum term of imprisonment of 10 years or more for which MOSLEY served
more than 12 months of imprisonment.
COUNT TWO
21 U.S.C. § 841(a)(1) — Possession with intent to distribute heroin

D-1 Jacob Segura MOSLEY
D-2 Bethani Raelynn WINTERS

On or about November 24, 2020, in the Eastern District of Michigan, the
defendants, Jacob Segura MOSLEY and Bethani Raelynn WINTERS, did
knowingly and intentionally possess with intent to distribute a mixture and substance
containing a detectable amount of heroin, a Schedule I controlled substance, in
violation of 21 U.S.C. § 841(a)(1).

COUNT THREE

21 U.S.C. § 846 — Conspiracy to possess with intent to distribute
controlled substances

D-1 Jacob Segura MOSLEY
D-2 Bethani Raelynn WINTERS

On or about November 2020, in the Eastern District of Michigan, Southern
Division, the defendants, Jacob Segura MOSLEY and Bethani Raelynn WINTERS,

knowingly and intentionally conspired, confederated and agreed together and with

2
 

Case 2:20-cr-20604-PDB-RSW ECF No. 16, PagelD.28 Filed 12/16/20 Page 3 of 5

each other to commit the following offense against the United States: possession
with intent to distribute controlled substances containing cocaine base (a Schedule
II controlled substance) and heroin (a Schedule I controlled substance), in violation
of 21 U.S.C. § 841(a)(1), in violation of 21 U.S.C. § 846.
FORFEITURE ALLEGATION
21 U.S.C. § 853(a) — Criminal forfeiture

The allegations contained in Counts One through Three of this Indictment are
hereby re-alleged and incorporated by reference for the purpose of alleging forfeiture
pursuant to 21 U.S.C. § 853(a).

Upon conviction of any of the offenses set forth in Counts One through Three
of this Indictment, the defendants, Jacob Segura MOSLEY and Bethani Raelynn
WINTERS, shall forfeit to the United States, pursuant to 21 U.S.C. § 853(a): any
property, real or personal, constituting, or derived from, proceeds obtained, directly
or indirectly, as a result of the such offenses; and any property, real or personal, used,
or intended to be used, in any manner or part, to commit, or to facilitate the
commission of the offenses.

If any of the property described above, as a result of any act or omission of
the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;
Case 2:20-cr-20604-PDB-RSW ECF No. 16, PagelD.29 Filed 12/16/20 Page 4of5

C. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be

divided without difficulty,

the United States of America shall be entitled to forfeiture of substitute property

pursuant to 21 U.S.C. § 853(p).

MATTHEW SCHNEIDER
United States Attorney

MATTHEW A. ROTH
Assistant United States Attorney
Chief, General Crimes Unit

s/Lisandra Fernandez-Silber
LISANDRA FERNANDEZ-SILBER
Assistant United States Attorney

211 West Fort Street, Ste. 2001
Detroit, MI 48226

(313) 226-9122
Lisandra.Fernandez-Silber@usdoj.gov

December 16, 2020

THIS IS A TRUE BILL.

s/Grand Jury Foreperson
GRAND JURY FOREPERSON

 
Case 2:20-cr-20604-PDB-RSW ECF No. 16, PagelD.30 Filed 12/16/20 Page 5of5

Case:2:20-cr-20604
Judge: Borman, Paul D.

 

 

 

. wae - MJ: Whalen, R. Steven
United States District Court . ’
Eastern District of Michigan Criminal Case Cove Nor U en V MOSLEY ETAL (OA)

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

=) Companion Case Number:

 

 

This may be a companion case based upon LCrR 57.10 10 (b)(4)": Judge Assigned:

 

 

 

Clves No AUSA’s Initials: 2-4,

 

Case Title: USA v. D-1 Jacob Segura Mosley, D-2 Bethani Raelynn Winters

 

County where offense occurred : Monroe

 

Check One: Felony LJMisdemeanor L|Petty
Indictment/ Information --- no prior complaint.
¥_Indictment/ Information --- based upon prior complaint [Case number: 20-30500 ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

[_]Corrects errors; no additional charges or defendants.
[_]Invoives, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

 

December 16, 2020 Aitomam hv, | aerial, ff / y pod
Date fn Lisandra Fernandez- Silber
Assistant United States Attorney

211 W. Fort Street, Suite 2001

Detroit, MI 48226-3277

Phone: 313-226-9122

Fax: 313-226-2372

E-Mail address: Lisandra.Fernandez-Silber@usdoj.gov

Attorney Bar #; P84380

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

even though one of them may have already been terminated. ]
5/16
